DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation " timing delay circuit " in claim scope. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 would be evaluated on its merit as best understood by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1-7, 9-12, 17, 19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Bojja et al. (US 2021/0377484 A1, hereinafter Bojja).
[Examiner’s note: in all claims examined, delay is understood emanates from propagation delay – as signal propagates through corresponding logic and/or electronic elements]
	
Regarding claim 1, Bojja discloses an image sensor (imager sensor 10, fig. 3) comprising: 
an image sensor pixel array (12, fig. 3); and 
row control circuitry (16, fig. 3) coupled to the image sensor pixel array (12, fig. 3), the row control circuitry including: 
a first control signal driver circuit (62-x, fig. 6) coupled to a pixel row (Row-X, fig. 6, ¶0066-0068) in the image sensor pixel array (12, fig. 6); 
a second control signal driver circuit (58-x, fig. 6) coupled to the pixel row (fig. 6); 
timing control circuitry (72, fig. 6) coupled to the first and second control signal driver circuits (unit 72 is coupled to the first and second control signal driver circuits, 62-x and 58-x; fig. 6); and 
a time delay circuit (68-x, fig. 6) coupled between the first control signal driver circuit (62-x) and the timing control circuitry (72, fig. 6) and coupled between the second control signal driver circuit (58-x, fig. 6) and the timing control circuitry (72, fig. 6).
Regarding claim 2, Bojja discloses the image sensor defined in claim 1, wherein the row control circuitry (16, fig. 3) includes delay programming circuitry (78-0 through 78-x, fig. 6) coupled to the time delay circuit (68-x, fig. 6).
Regarding claim 3, Bojja discloses the image sensor defined in claim 2, wherein the time delay circuit is associated with the pixel row (time delay circuit 68-x is associated with the pixel row x, fig. 6), and the row control circuitry includes an additional time delay circuit associated with an additional pixel row in the image sensor pixel array and coupled to the delay programming circuitry (row control circuitry 16 includes an additional time delay circuit 68-0 associated with an additional pixel row 0 in the image sensor pixel array 12 and coupled to the delay programming circuitry 78-0 through 78-x, fig. 6).
Regarding claim 4, Bojja discloses the image sensor defined in claim 3, wherein the row control circuitry includes a third control signal driver circuit coupled to the additional pixel row (row control circuitry 16 includes a third control signal driver circuit 62-0 coupled to the additional pixel row 0, fig. 6), and the additional time delay circuit is coupled between the third control signal driver circuit and the timing control circuitry (additional time delay circuit 68-0 is coupled between the third control signal driver circuit 62-0 and the timing control circuitry 72, fig. 6).
Regarding claim 5, Bojja discloses the image sensor defined in claim 4, wherein the first and third control signal driver circuits are configured to provide photodiode reset control signals to the pixel row and the additional pixel row (first and third control signal driver circuits 62-x & 62-0 are configured to provide photodiode reset control signals to the pixel row x and the additional pixel row 0, fig. 6).
Regarding claim 6, Bojja discloses the image sensor defined in claim 5, wherein the delay programming circuitry provides a first time delay for the time delay circuit and provides a second time delay for the additional time delay circuit (the delay programming circuitry 78-0 through 78-x provides a first time delay for the time delay circuit 68-x and provides a second time delay for the additional time delay circuit 68-0, fig. 6, ¶0058-0072).
Regarding claim 7, Bojja discloses the image sensor defined in claim 6, wherein the timing control circuitry is configured to provide a global timing control signal (56, 60, 64, fig. 4), the time delay circuit is configured to provide a first version of the global timing control signal delayed by the first time delay to the first control signal driver circuit, and the additional time delay circuit is configured to provide a second version of the global timing control signal delayed by the second time delay (¶0068-0069).
Regarding claim 9, Bojja discloses the image sensor defined in claim 1, wherein the first control signal driver circuit is configured to provide a photodiode reset signal to the pixel row, and the second control signal driver circuit is configured to provide a photodiode charge transfer signal to the pixel row (first control signal driver circuit 62-x is configured to provide a photodiode reset signal 42-x to the pixel row X, and the second control signal driver circuit 58-x is configured to provide a photodiode charge transfer signal 38-x to the pixel row x, fig. 6).
Regarding claim 10, Bojja discloses the image sensor defined in claim 9, wherein the timing control circuitry (72, fig. 6) is configured to provide a global photodiode reset timing control signal (60, fig. 6), and the time delay circuit (68-x) is configured to provide a version of the global photodiode reset timing control signal (42-x, fig. 6) delayed by a time period to the first control signal driver circuit (62-x, fig. 6).
Regarding claim 11, Bojja discloses the image sensor defined in claim 10, wherein the timing control circuitry is configured to provide a global photodiode charge transfer timing control signal (56, fig. 6), and the timing delay circuit (68-x, fig. 6) is configured to provide a version of the global photodiode charge transfer timing control signal (38-x, fig. 6) delayed by the time period to the second control signal driver circuit (58-x, fig. 6).
Regarding claim 12, Bojja discloses an image sensor (imager sensor 10, fig. 3) comprising: 
an image sensor pixel array (12, fig. 3); and 
row control circuitry (16, fig. 3) coupled to the image sensor pixel array (12, fig. 3), the row control circuitry including: 
delay programming circuitry (78-0 through 78-x, fig. 6); 
first row driver circuitry (62-x, fig. 6) coupled to a first pixel row (Row-X, fig. 6, ¶0066-0068) in the image sensor pixel array (12, fig. 6) and having a first delay circuit coupled to the delay programming circuitry (first delay circuit 68-0 coupled to the delay programming circuitry 78-0 through 78-x, fig. 6); 
second row driver circuitry (62-0, fig. 6) coupled to a second pixel row (Row-0, fig. 6, ¶0066-0068) in the image sensor pixel array (12, fig. 6) and having a second delay circuit coupled to the delay programming circuitry (second delay circuit 68-x coupled to the delay programming circuitry 78-0 through 78-x, fig. 6); and 
timing control circuitry (72, fig. 6) coupled to the first row driver circuitry and the second row driver circuitry (unit 72 is coupled to the first row driver circuitry 62-x and the second row driver circuitry 62-0, fig. 6).
Regarding claim 17, Bojja discloses the image sensor defined in claim 12, wherein the delay programming circuitry is configured to supply the first and second delay circuits respectively with first and second time delays as part of a regular pattern (delay programming circuitry 78-0 through 78-x is configured to supply the first and second delay circuits 68-x & 68-0 respectively with first and second time delays as part of a regular pattern, fig. 6).
Regarding claim 19, Bojja discloses an image sensor (imager sensor 10, fig. 3) comprising: 
an image sensor pixel array (12, fig. 3); and 
row control circuitry (16, fig. 3) coupled to the image sensor pixel array (12, fig. 3), the row control circuitry including: 
a control signal driver circuit configured to provide a control signal to a pixel row in the image sensor pixel array (control signal driver circuit 68-0 through 68-x configured to provide a control signal 70-0 through 70-x to a pixel row in the image sensor pixel array 12, fig. 6); 
timing control circuitry configured to provide a global timing control signal (timing control circuitry 84 configured to provide a global timing control signal 56, 60, 64, fig. 6, ¶0066-0072); and 
a time delay circuit configured to receive the global timing control signal and to provide a delayed version of the global timing control signal to the control signal driver circuit (time delay circuit 62-x, 58-x, 66-x configured to receive the global timing control signal 56, 60, 64 and to provide a delayed version of the global timing control signal 42-x, 38-x, 50-x to the control signal driver circuit).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 13-16 and rejected under 35 U.S.C. 103 as being unpatentable over Bojja in view of Estrada et al. (US 2014/0061435 A1, hereinafter Estrada).

Regarding claim 8, Bojja discloses the image sensor defined in claim 1, except, wherein the image sensor pixel array comprises pixels operable in a global shutter mode operation.
Estrada, however discloses image sensor system (abstract) using programmable propagation delays for shutter timing control signals in global shutter image sensors (title, ¶0011, ¶0013, ¶0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use global shuttering mechanism as disclosed by Estrada in the image sensor of Bojja, to obtain, wherein the image sensor pixel array comprises pixels operable in a global shutter mode operation, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Regarding claim 13, Bojja discloses the image sensor defined in claim 12, except, wherein pixels in the image sensor pixel are operable in a global shutter mode of operation.
Estrada, however discloses image sensor system (abstract) using programmable propagation delays for shutter timing control signals in global shutter image sensors (title, ¶0011, ¶0013, ¶0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use global shuttering mechanism as disclosed by Estrada in the image sensor of Bojja, to obtain, wherein the image sensor pixel array comprises pixels operable in a global shutter mode operation, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Regarding claim 14, Bojja in view of Estrada discloses the image sensor defined in claim 13, wherein timing control circuitry is configured to provide a global timing control signal associated with the global shutter mode of operation to the first row driver circuitry and to the second row driver circuitry (Estrada: shuttering signal is sent to all N rows, title, ¶0011, ¶0013, ¶0017, fig. 1).
Regarding claim 15, Bojja discloses the image sensor defined in claim 14, wherein the delay programing circuitry provides a first signal indicative of a first time delay to the first delay circuit and provides a second signal indicative of a second time delay to the second delay circuit (Bojja: the delay programing circuitry 78-0 through 78-x provides a first signal indicative of a first time delay to the first delay circuit 68-0 and provides a second signal indicative of a second time delay to the second delay circuit 68-x, fig. 6).
Regarding claim 16, Bojja discloses the image sensor defined in claim 15, wherein the first delay circuit is configured to delay the global timing control signal by the first time delay, and the second delay circuit is configured to delay the global timing control signal by the second time delay (the first delay circuit 68-0 is configured to delay the global timing control signal 56, 60, 64 by the first time delay, and the second delay circuit 68-x is configured to delay the global timing control signal 56, 60, 64 by the second time delay, fig. 6, ¶0066-0072).
Allowable Subject Matter
Claims 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 18, wherein the delay programming circuitry is configured to supply the first and second delay circuits respectively with first and second time delays in a randomized manner.
Regarding claim 20, wherein the time delay circuit includes: 
a clocked delay line that generates a plurality of outputs associated with a respective plurality of time delays, and 
multiplexer circuitry coupled to the clocked delay line and configured to provide the delayed version of the global timing control signal to the control signal driver circuit by passing one of the plurality of outputs.
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – Kasugai et al. (US 2021/0051286 A1), HIRATA (US 2017/0338262 A1), Shikina et al. (US 2017/0155863 A1), Compton (US 2013/0075590 A1) – who disclose different techniques to delay control signal generated in row control circuit, that goes to the pixel array rows of an image sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697